THE COURT. —
The petitioner, the Southern Pacific Company, seeks by this writ of review to have annulled an award of the respondent Industrial Accident Commission. This is a companion ease to Southern Pacific Co. v. Industrial Acc. Com. et al., S. F. No. 16641, ante, p. 271 [120 Pac. (2d) 880] (this day decided), and the legal principles there set forth are determinative of the issues presented here.
On February 26, 1940, while employed as a freight car builder at Sacramento, California, by the Southern Pacific Company, Fred Wills sustained an injury arising out of and occurring in the course of his employment. At the time of his injury Wills was engaged in repairing a freight ear used by petitioner in general freight service, in both interstate and *284intrastate commerce. Upon the basis of these facts the respondent commission accepted jurisdiction and rendered an award in favor of the injured employee and against petitioner.
Under the principles set forth in Southern Pacific Co. v. Industrial Acc. Com. et al., supra, it is clear that this case comes within the exclusive operation of the Federal Employers’ Liability Act, as amended in 1939. The duties performed by Wills in the repair of cars devoted to general freight service were in furtherance of interstate commerce in a way which directly, or closely and substantially, affected that commerce. It follows that the respondent commission was without jurisdiction to make the award.
The award is annulled.